Citation Nr: 1220116	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a vision disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2006, the Veteran testified at a Travel Board hearing.  In October 2006, the Board remanded this case.

In May 2009, the Board again remanded this case to afford the Veteran another Travel Board hearing as the Veterans Law Judge who previously conducted his hearing was no longer with the Board.  In August 2009, the Veteran and his daughter testified at another Travel Board hearing, held before the undersigned.

In October 2009, the Board remanded this case.  In March 2011, the Board determined that new and material evidence has been received to reopen the claim of service connection for a visual disability, and remanded that matter for further development and adjudication on the merits.


FINDING OF FACT

A vision disability is not attributable to service and is not etiologically related to service-connected right foot arthritis, to include medication for that disorder.


CONCLUSION OF LAW

A vision disability was not incurred in or aggravated by service, nor is a vision disability proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated September 2002 and March 2011, cumulatively, informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The March 2011 letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  The claim was readjudicated in a February 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect). 

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination in March 2011, pursuant to the Board's recent remand decision.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  The Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Finally, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in August 2009 in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ did not note the elements that were lacking to substantiate the service connection claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran met the criteria for service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claim by asking about the Veteran's treatment history.  The case was then remanded to obtain all relevant evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2011)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  However, in this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran claims that his eye disabilities began during service and/or are etiologically related to his arthritis and the medication that he takes for his service-connected arthritis.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran has a myriad of eye problems and the assessment of their etiological relationship to service and/or arthritis and/or medications for arthritis is complex in nature.  Accordingly, the Veteran is not competent to make such an assessment.  Rather, as set forth below, in 2011, the Board sought a medical opinion in this regard.

The service treatment records show that on entrance examination in July 1961, the Veteran was noted to have defective vision.  His vision was 20/100 on the right and 20/20 on the left.  His vision was corrected to 20/70 on the right with glasses.  On evaluation in November 1961, it was also noted that the Veteran had rotating nystagmus, bilateral.  On separation examination in July 1963, the Veteran complained of eye trouble.  His vision was 20/70 on the right and 20/20 on the left.  His vision was corrected to 20/40 on the right with glasses.  He was diagnosed as having astigmatism, mixed, as well as amblyopia of the right eye (OD).  

Post-service, in October 1978, the Veteran was afforded a VA examination.  His vision examination revealed both corrected and uncorrected vision in the right eye of 20/100 and in the left eye of 20/30.  It was noted that the Veteran had rotary nystagamus, amblyopia of the right eye, and rotary nystagamus of the left eye.  Both diagnoses were noted to be hereditary.  

Thereafter, private medical records were received from Atul Madan dated in April 2000 in which he indicated that the Veteran had impaired vision of the right eye, which "may very well be due to immature senile cataract, or macular degeneration."

In May 2007, the Veteran was afforded a VA eye examination which included a review of the claims file.  The examiner indicated that the Veteran had glaucoma, but that there was no etiological association between glaucoma and service or post-traumatic stress disorder (although he Veteran is not service-connected for that disability).  The Veteran also had dry eyes which was "possibly" associated with his arthritis or some of his medications, particularly hypertensive medications.  The Veteran also had an intermittent exotropia with a left hypertropia at near which was not related to post-traumatic stress disorder.  

An award of service connection must be based on reliable competent evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  

Insofar as the May 2007 examiner's opinion fails to provide a clear statement as to the etiology of the Veteran's eye disability by indicating that it was only possible that his dry eyes were related to his service-connected arthritis of the right foot or some of his medications, particularly hypertensive medications (and the Veteran is not service connected for hypertension), it is of little probative value in that regard.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent evidence based on factors including the lack of a definitive statement as to etiology).

As such, in March 2011, the Board remanded this case.  In pertinent part, the following definitive opinion was requested:

Schedule the Veteran for a VA eye examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

(a)  The examiner should identify all current eye disorders found to be present, i.e., cataracts, glaucoma, dry eyes, nystagamus, exotropia, hypertropia, astigmatism, amblyopia, etc.  

(b)  With respect to each diagnosis, the examiner should state whether it is acquired in nature, refractive error, or a congenital defect.

(c)  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current eye disability, including glaucoma and a dry eye condition, had its clinical onset during service or is related to any in-service disease, event, or injury.  

(d)  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current eye disability, including glaucoma and a dry eye condition is proximately due to, or the result of, the service-connected right foot arthritis, to include medication for that disorder.  

(e)  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current eye disability, including glaucoma and a dry eye condition, is permanently aggravated by the Veteran's service-connected right foot arthritis, to include medication for that disorder.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

Thereafter, private treatment records were obtained and a VA examination was conducted, with an addendum opinion.  

The VA examination was conducted in March 2011.  The examiner determined that the Veteran has mild cataracts, OU (both eyes); rotational nystagamus, OU; open angle glaucoma; refractive amblyopia, OD; mild dry eyes, OU; refractive error, OU; alternating esotropia; and decreased vision (right eye more than left eye).  

The Board notes that in April 2000, it was noted that the Veteran's impaired vision of the right eye "may very well be due to immature senile cataract, or macular degeneration."  This opinion suggests that the Veteran's defective vision may be due to cataracts or macular degeneration, but did not actually diagnose macular degeneration.  The examiner only speculated as to a possible cause of the Veteran's defective vision.  A detailed examination of the eyes was not conducted at that time.  The Veteran has been shown to have cataracts, but subsequent examination of his eyes, including in March 2011, have not shown any findings of macular degeneration.  Thus, the Board finds that the Veteran does not have macular degeneration.  
 
The March 2011 VA examiner indicated that the Veteran did not have a diagnosis of cataracts during service nor did he have any disease, event, or injury that could lead to cataracts.  The examiner stated that the Veteran's current mild cataracts, OU, were not related to service, were not caused by nor related to right foot arthritis or medication for arthritis, and were not aggravated by the Veteran's use of medication as the medication (Sulindac) had no side effects causing or aggravating cataracts.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge.  

The examiner indicated that the Veteran's rotational nystagamus, OU, is a congenital defect.  It did not have its clinical onset during service and it is not related to any inservice disease, event, or injury.  The examiner also indicated that this congenital defect was not caused by or related to the right foot arthritis and the medications for that disease nor did the medication have any side effects which caused or aggravated the rotational nystagamus.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge.  

The Veteran reported that the Veteran's open angle glaucoma was not diagnosed during service nor did the Veteran have any disease, event, or injury that could lead to glaucoma.  The service treatment records reflected normal intraocular tensions in July 1960 and July 1961, OU.  The examiner stated that the Veteran's current open angle glaucoma was not related to service, was not caused by nor related to right foot arthritis or medication for arthritis, and was not aggravated by the Veteran's use of medication as the medication had no side effects causing or aggravating glaucoma.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge.  

The Veteran stated that the Veteran's refractive amblyopia, OD, was acquired in nature.  It did not have its clinical onset during service and was not related to any inservice disease, event, or injury.  The entrance examination in July 1960 and subsequent July 1961 examinations noted that the Veteran had refractive error and indicated that glasses were necessary.  In addition, refractive amblyopia was noted as best corrected to 20/70.  The examiner also provided an opinion that the refractive amblyopia was not caused by or aggravated by the Veteran's right foot arthritis and medication for that disease.  The examiner stated that the medication had no side effects causing or aggravating refractive amblyopia.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge.  

With regard to the Veteran's dry eyes, OU, the Veteran did not have a diagnosis of dry eyes during service nor did he have any disease, event, or injury that could lead to dry eyes.  The examiner stated that the Veteran's current dry eyes, OU, were not related to service, were not caused by nor related to right foot arthritis or medication for arthritis, and were not aggravated by the Veteran's use of medication as the medication  had no side effects causing or aggravating dry eyes.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge.  

The Veteran also has  refractive error (myopia, astigmatism and presbyopia), which the examiner stated did not have their clinical onset during service and were not related to any inservice disease, event, or injury.  The entrance examination in July 1960 and subsequent July 1961 examinations noted that the Veteran had refractive error and indicated that glasses were necessary.  The examiner also provided an opinion that the refractive error and presbyopia were not caused by or aggravated by the Veteran's right foot arthritis and medication for that disease.  The examiner stated that the medication had no side effects causing or aggravating refractive error presbyopia.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge.  

The examiner indicated that the Veteran's alternating esotropia was acquired in nature.  He stated that it did not have its clinical onset during service and was not related to any inservice disease, event, or injury.  The examiner explained that alternating esotropia develops very early in life as a result of the eyes' inability to maintain stereopsis because there are different refractive errors in each eye.  The examiner also provided an opinion that the alternating esotropia was not caused by or aggravated by the Veteran's right foot arthritis and medication for that disease.  The examiner stated that the medication had no side effects causing or aggravating alternating esotropia.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge.  

With regard to the Veteran's decreased vision, the examiner stated that the decreased vision was not related to any disease, event, or injury during service.  It was noted that decreased vision was present on the entrance examination and subsequent July 1961 examination.  The examiner indicated that the Veteran's current decreased vision was not related to service, were not caused by nor related to right foot arthritis or medication for arthritis, and were not aggravated by the Veteran's use of medication as the medication  had no side effects causing permanent decreased vision.  The examiner reported that he had reviewed the medical literature, the medical records, and also relied on his own clinical knowledge.  

Thereafter, private medical records were received from David Optometry Group, PA.  They included a March 2002 evaluation which showed no loss of vision, but that the Veteran had blurred vision and itching.  More recent records, dated through February 2011, noted that the Veteran had cataracts and glaucoma.  He also continued to complain about blurring vision.  There was no opinion with regards to etiology of any eye problem.  

Thereafter, a medical addendum was prepared by the examiner who performed the last VA examination.  The new private records were reviewed.  However, he confirmed his prior opinions.  

The Board attaches significant probative value to the VA opinion of the March 2011 examiner, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Congenital or developmental defects and refractive error of the eye are not considered to be a disease or injury with the meaning of the statutes governing service connection.  See 38 C.F.R. §§ 3.03(c), 4.9.  Inservice incurrence of a disease or injury is not possible with respect to manifestations of a congenital or developmental defect, and as a result.  See Winn v. Brown, 8 Vet. App. 510 (1996) (upholding VA regulations that distinguish a congenital or developmental defect from a disease); Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA regulation that refractive errors of the eye are a congenital defect and thus do not constitute an injury or disease incurred in service).

Although a congenital or developmental defect may not be considered a disease or injury incurred during service, service connection may nevertheless be available for a disability shown to have resulted from a congenital defect which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).

The service treatment records show that the Veteran had defective vision during service.  Specifically, he was diagnosed as having astigmatism, mixed, as well as amblyopia of the right eye, and nystagmus.  However, the Veteran's nystagmus, amblyopia, myopia, astigmatism, and presbyopia have all been characterized as refractive error or as a congenital defect.  There is no competent and credible lay or medical evidence of any superimposed disease or injury during service with resultant disability.  Assuming that secondary service connection may be granted for a congenital or developmental defect or refractive error, there is no competent and credible lay or medical evidence showing that any of these conditions were caused or aggravated by the Veteran's right ankle arthritis or medication taken for his arthritis.  Rather, the March 2011 VA examiner reached a contrary conclusion.  Thus, service connection for nystagmus, amblyopia, myopia, astigmatism, and presbyopia is not warranted.

As to the other eye disabilities, i.e., cataracts, glaucoma, dry eyes, and esotropia, none of these conditions were shown during service, and the March 2011 examination report and addendum stated that it was less likely than not that any of these conditions had its clinical onset during service or is related to any in-service disease, event, or injury; or was caused or aggravated by the Veteran's right ankle arthritis or medication taken for his arthritis.  This opinion was based upon review of the claims folder, medical literature review, and medical knowledge.  The opinion is found to be credible and persuasive.  As noted above, the May 2007 VA examiner stated that the Veteran's dry eyes were "possibly" associated with the Veteran's arthritis or some of his medications, but this opinion carries no weight as it is speculative.  Thus, the most probative evidence establishes that the Veteran does not have a vision disability that began during service, is otherwise related to service, or was caused or aggravated by his service-connected arthritis and/or the medication he takes for the arthritis.  As such, the preponderance of the evidence is against the claim, and service connection for a vision disability on a direct or secondary basis is not warranted.  


ORDER

Entitlement to service connection for a vision disability is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


